Ellis, J.,
Concurring — The issue upon which this case was tried was made very narrow by the parties. The only question presented was whether plaintiff presented Russell as a purchaser. The defendant’s plea admitted the other allegations of the declaration, viz: that defendant employed plaintiff to obtain a purchaser for the land described, at a price acceptable to defendant.
That the plaintiff obtained a purchaser, that his name was Russell, and that the latter purchased at a price acceptable to defendant is shown by evidence which is uncontradicted. The defendant seeks to avoid the obligation by stating that it did not know when Russell came to its president, Knowles, that plaintiff had sent him, consequently *372in naming a price to Rnssell defendant did not include plaintiff’s commission but named a price that would not have been satisfactory if it had known that plaintiff claimed a commission. But the fact remains that the sale was not made to Russell for that price until the defendant was fully advised that plaintiff had obtained Russell as a purchaser and expected to receive the commission. The defendant withdrew the offer it made to Russell it is true but it afterwards availed itself of the plaintiff’s activities in interesting Russell and securing him as a purchaser and sold to Russell at the price originally named in full knowledge that the plaintiff had produced him and was claiming a commission on the sale to Russell. -
That Russell was able and willing to buy upon the terms and at a price satisfactory to defendant is shown beyond possibility of controversy by the fact that he did buy the land after the defendant knew that the plaintiff had by his activities obtained Russell as a purchaser, interested him in the property and was claiming a commission on any sale of the property made .to him. The case at bar is not analogous to Wiggins v. Wilson, 55 Fla. 346, 45 South. Rep. 1011, where the customer produced by the ■ agent “broke off the negotiations” and afterwards purchased at a smaller price. The contract in that ease provided that the agent should ‘ ‘ close a sale of the lands at the price and upon the terms particularly specified therein.” There was no such agreement in this case and no such issue. In drawing a distinction between a broker employed to sell and one employed to find a purchaser the court quoted from a text found in 19 Cyc. 255 as follows: “Generally if a broker has brought the parties together and as a result they conclude a contract, he is not deprived of his right to a commission by the fact that the contract so concluded differs in *373terms from the one which he was authorized to negotiate. ’ ’ In the case at bar there was no question of terms, no such issue was presented. The only issue was: Did the plaintiff find Russell and produce him to the defendant; because the pleadings admit that the defendant sold the property to Russell at a price satisfactory to defendant. The evidence shows that the sale was made by the defendant knowing that the plaintiff was claiming a commission on any sale that might be made to Russell upon the ground that the plaintiff had found him and produced him to defendant. According to the evidence the production of the customer occured in the following manner. It is admitted by the pleadings that the plaintiff had been engaged to find a purchaser for the land at a price satisfactory to defendant. The plaintiff found Russell, interested him in the Jund, told him about what price he would have to pay, and told him who owned the land. Russell and plaintiff were sitting in the latter’s office, Knowles, the president of defendant company was in an automobile across the street, he was preparing to leave town. The plaintiff said to Russell, there is Mr. Knowles, he is leaving town, go over and see him at once. Russell did it. Spoke to Mr. Knowles about the property, obtained the latter’s price, $3,000 and Mr. Knowles left. The plaintiff, immediately called upon the latter’s son, who was an officer of the company, told him that he had found Russqll, sent him to Mr. Knowles and if a sale was made would expect to be paid his commission. This information was conveyed to Mr. Knowles, who upon his return “broke off the negotiations with Russell” and later sold to him at the original price fixed.
The plaintiff did not accompany Mr. Russell across the street and introduce him to Mr. Knowles, nor did he put into Russell’s hand a letter of introduction nor did he send his business card. Indeed it was unnecessary, while that *374method would have advised Mr. Knowles at that time that plaintiff had brought them together, nevertheless, he was fully advised of that fact before a trade was made with Russell for the land. Besides no such issue was involved. Now will the law permit the defendant to avoid it’s legal obligation to Simpson by the rather equivocal expedient of technically breaking off the negotiations, withdrawing the offer, to eliminate the plaintiff, and then avail itself of the activities of the plaintiff by selling to Russell at the original price proposed.
The case of Cumberland Savings & Trust Co. v. McGriff, 61 Fla. 159, 54 South. Rep. 265, is complete authority for the verdict in this case. McGriff found the prospective purchaser, McDaniel, brought him and Lutterloh together, a price was fixe'd and rejected by McDaniel, another price was named by Lutterloh, $1,000 less. That price was accepted, the agreement was cancelled and later Lutterloh’s brother sold to McDaniel and Phillips for $500 less than the last price to McDaniel. A verdict for McGriff, the broker was sustained because he continued his efforts to keep McDaniel interested. In the case of bar Mr. Knowles, representing the company, required Russell to promise that he would indemnify Knowles or the company against any commission that it would have to pay to Mr. Simpson, the plaintiff, on account of the sale. In the Lutterloh case, McDaniel, the person whom McGi’iff had interested declined to purchase the property at the price named at first by Lutterloh, cancelled an option given him on the property at a thousand dollars less and afterwards with Phillips, a man whom McGriff had not found, bought the property at a much less price through the brother of Lutterloh. In that case there was a failure of the purchaser to buy at the first price or the second price named by Lutterloh, afterwards in association- with a third person, *375stranger to McGriff, he bought at a much less price through an agent of Lutterloh. In the case at bar there was no failure of the prospective purchaser furnished by plaintiff to buy even at the first price named by defendant, who required him to promise that he would indemnify the defendant for any commission it would have to pay plaintiff on account of its sale.
I think that the issue as presented by the defendant was fully met by the plaintiff and the instructed verdict was correct.
This opinion was prepared in dissent from one reversing the judgment below and which had been concurred in by a majority of this court. Upon further consideration of the case a conclusion was reached in harmony with that arrived at in the foregoing opinion. The writer is causing this opinion to be filed in concurrence with the conclusion reached at the last conference and Mr. Justice West authorizes the statement that he concurs in the views herein expressed.
West, J., concurs.